Appendix A (as Amended March 28, 2014) to Expense Limitation Agreement, dated July 12, 2012 Fund Percentage of Average Daily Net Assets Compass EMP U.S. 500 Volatility Weighted Fund 0.95% Compass EMP U.S. Small Cap 500 Volatility Weighted Fund 1.00% Compass EMP International 500 Volatility Weighted Fund 1.15% Compass EMP Emerging Market 500 Volatility Weighted Fund 1.20% Compass EMP U.S. 500 Enhanced Volatility Weighted Fund 1.35% Compass EMP International 500 Enhanced Volatility Weighted Fund 1.40% Compass EMP REC Enhanced Volatility Weighted Fund 1.15% Compass EMP Commodity Strategies Volatility Weighted Fund 1.15% Compass EMP Long/Short Strategies Fund 1.35% Compass EMP Enhanced Fixed Income Fund 0.60% Compass EMP Ultra Short-Term Fixed Income Fund 0.45% Compass Efficient Model Portfolios, LLC By:/s/ Rob Walker Name: Rob Walker Title:President Date:June 26, 2014 ACCEPTANCE: This Amended and Restated Appendix A to the Expense Limitation Agreement, dated July 12, 2012 is hereby accepted. Compass EMP Funds Trust By:/s/ Rob Walker Name:Rob Walker Title:Treasurer Date:June 27, 2014
